Title: Dudley Leavitt to Thomas Jefferson, 10 June 1814
From: Leavitt, Dudley
To: Jefferson, Thomas


            Sir.  Centre-Harbor, N.H.  June 10th 1814.
            I have taken the liberty to send You the enclosed Table, which, after You have inspected to Your satiffaction satisfaction, I would thank You to lay before the Am. Philos. Society, of which I am informed You, Sir, are, or have been the President.—May You long live to diffuse that light, both Philosophical and Political, which has, under Providence, been the means of leading the zealous and enterprising Sons of America, from a State of ignorance and oppression to the Temple of Freedom and Science.—If You, Sir, and the Society, may think the Table in any degree useful, (being a genuine American Production,) You are at liberty to publish it among Your Memoirs.—This Table, of which I am the Inventor, will give the true time of the Moon’s Quarters with as much or more accuracy than Ferguson’s will the New and Full Moon, which is frequently of great use to find, and sufficiently accurate for common Almanacks.—The reason which induced me to invent the Table was, having ever made Astronomy my favorite study, and amused myself in making various calculations, I found that Ferguson’s Tables, altho’ they gave the Change and Full tolerably correct, would not give the Quarters by 5 h. + or – !—After employing considerable time in investigating the cause, I discovered it, as hereafter explained. I should esteem it a great favor to receive a line from your Excellency on any Scientific Subject, if such condescension might not be repugnant to your more important Concerns,
            With Sentiments of the profoundest respect
            I am, Sir, Your most obedient friend and humble Servant,Dudley Leavitt.
          